Order filed, June 19, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00381-CR
                                 ____________

                          KENTON FRYER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 21st District Court
                            Bastrop County, Texas
                         Trial Court Cause No. 16,029


                                     ORDER

      The reporter’s record in this case was due June 18, 2018. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Margaret Raiford, the court reporter, to file the record in this
appeal within 15 days of the date of this order.

                                  PER CURIAM